DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20010050913) in view of Hoffner et al. (US 20180167476).
Regarding claims 1, 6, 12, 17, Chen teaches querying, by a serving end, a window value of a flow control window of a client when receiving a packet ([0051] if (Ω=0) and [0056] Ω represents the number of virtual free buffers); comparing, by the end, the window value with a preset window threshold; when the window value is less than or equal to the window threshold (Fig. 5, exhaustion control value), [0041] When the virtual free buffers are all used up, all incoming packets are dropped off); and 
when the window value is greater than the window threshold (Fig. 5), decreasing, by the end, the window value by a preset value, and processing the packet ([0049-0051] Step into the XOFF window if (Ω=0) and [0057] .PHI.=22 indicates the number of free buffers is 22. C represents the number of reserved buffers in the virtual free space, i.e., a preset response time. C is set to a value of 10, and the value of XOFF threshold value must be greater than C. Ω represents the number of virtual free buffers and the value is .PHI.-C=22-10=12. In other words, the number of free buffers appears to be 12 but the number of free buffers is actually 22 so that the exhaustion of buffers is prevented). 
However, Chen does not teach publish a packet sent by a client/to a serving end. Hoffner teaches Fig. 14- Fig. 16 publish packets sent to a server. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in order to implement any of a variety of message broker types, having respective strengths and varying fitness for different purposes [0026], Hoffner).
Allowable Subject Matter
Claims 2-5, 7-11, 13-16, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Barkey (US 6044406) discloses Fig. 5.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNSOOK CHOI whose telephone number is (571)270-1822.  The examiner can normally be reached on 8am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 5712723940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EUNSOOK CHOI/Primary Examiner, Art Unit 2467